IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,715-01


LUTHER BEN LONG, Relator

v.

HON. MOLLEE WESTFALL, JUDGE OF THE 371st DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. C-371-009194-1040300-A AND C-71-009194-1040360-A
FROM TARRANT COUNTY



Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed applications (1) for writs of
habeas corpus in the 371st District Court of Tarrant County, that more than 35 days have elapsed,
and that the applications have not yet been forwarded to this Court.  Relator contends that the district
court entered an order designating issues on December 3, 2010.
	Respondent, the Judge of the 371st District Court of Tarrant County, shall file a response
with this Court by having the District Clerk submit the record on such habeas corpus applications. 
In the alternative, Respondent may resolve the issues set out in the order designating issues and then
have the District Clerk submit the record on such applications.  In either case, Respondent's answer
shall be submitted within 30 days of the date of this order.  This application for leave to file a writ
of mandamus will be held in abeyance until Respondent has submitted her response.

Filed: June 20, 2012
Do not publish	
1. Relator apparently filed a single application challenging two convictions, which were
tried and appealed together.  Relator believed that he was litigating both convictions, but the
District Clerk filed the application in only one cause number.  Filing a single application
challenging multiple convictions may render the application subject to dismissal under Tex. R.
App. P. 73.1.  However, the District Clerk in this instance marked out Cause No. 1040360 on the
application, rendering the application compliant as to Cause No. 1040300.  In the interest of
fairness, the District Clerk may duplicate Relator's application, mark out Cause No. 1040300, 
and consider both applications as if they were received and filed on the same date.